Citation Nr: 1436256	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  06-34 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed right hand injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for hiatal hernia with gastro-esophageal reflux disease (GERD).

6.  Entitlement to service connection for tinea pedis.

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as due to service-connected diabetes mellitus, type II.

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as due to service-connected diabetes mellitus, type II.

10.  Entitlement to service connection for left foot callosities, including as due to service-connected diabetes mellitus, type II.

11.  Entitlement to service connection for right foot disability, variously diagnosed as callosities and a calcaneal spur in the plantar aspect, including as due to service-connected diabetes mellitus, type II.

12.  Entitlement to service connection a chronic disability manifested by fecal incontinence, including as due to service-connected diabetes mellitus, type II.

13.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to November 1970.  The Veteran also had subsequent periods of service in the Puerto Rico Army National Guard from as early as 1974 to 1998, including periods of verified active duty for training (ACDUTRA) and unverified inactive duty training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (BVA or Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This case was most recently before the Board in April 2013.

A July 2002 RO decision denied entitlement to service connection for bilateral hearing loss, hiatal hernia with GERD, tinea pedis, and a right knee disorder, and an August 2005 Board decision denied entitlement to service connection for a right hand disability, headaches, and a low back disability.  Generally, new and material evidence would be required to reopen those claims.  38 U.S.C.A. § 5108.  Under the provisions of 38 C.F.R. § 3.156(c), however, when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  Evidence added to the record since the July 2002 RO decision includes some of the Veteran's service treatment and personnel records.  As these pertinent records were not of record at the time of the July 2002 RO decision or the August 2005 Board decision, and as the service treatment and personnel records are relevant to the matters before the Board, VA must therefore reconsider those issues, and the Board has recharacterized the issues as styled on the title page.

The issues of entitlement to service connection for right hand injury, headaches, low back disability, hiatal hernia with GERD, tinea pedis, a right knee disorder, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Fecal incontinence, left foot callosities, and hearing loss disability for VA purposes are not shown.

2.  Right foot disability was not present in service, and there is no nexus or link between right foot disability and the Veteran's active service or service-connected disabilities.

3.  The Veteran was exposed to acoustic trauma in service and has provided credible lay evidence of a continuity of tinnitus symptoms in and since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fecal incontinence, left foot callosities, and hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claim of service connection for tinnitus, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to that issue, is rendered moot.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in December 2005, February 2012, 
and May 2013, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the August 2008 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment and personnel records are associated with the claims file, as are VA medical records.

VA medical opinions obtained as to the service connection issues are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations in this appeal has been met.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Significantly, the Veteran underwent VA examinations that addressed the medical matters presented by this appeal.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

I.  Hearing loss, left foot callosities, and fecal incontinence

Despite undergoing a VA audiological examination in March 2006, the evidence of record does not reveal evidence of hearing loss disability for VA purposes (38 C.F.R. § 3.385).  The Board notes that hearing loss for VA disability purposes was also not noted on a May 2002 VA audiological examination.

As for left foot callosities, the March 2006 VA examination of the feet specifically indicated that the Veteran's feet had no callosities or unusual shoe pattern noted.  There was also no indication of any left foot callosities on the March 2012 VA podiatry examination.  

As for fecal incontinence, while urinary incontinence has been found, the March 2006 VA rectum and anus examiner noted that the Veteran denied having any fecal incontinence, and the March 2006 VA examiner specifically stated that there was no evidence of fecal incontinence upon examination or in the Veteran's medical records.  Further, no findings related to fecal incontinence were noted on a May 2013 VA gastrourinary tract examination.

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran has also not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose hearing loss disabilities.  While he is competent to state that he has left foot callosities or problems with sphincter control, such has not been shown and has been specifically found to be not present.  In the same manner, no healthcare professional has provided an opinion suggesting that the Veteran's hearing loss, left foot callosities, or fecal incontinence is related to his active service or to his diabetes mellitus.

Accordingly, service connection for hearing loss disability, left foot callosities, and fecal incontinence is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Right foot disability

Service treatment records note no findings or complaints related to right foot disability.

While VA examinations dated in March 2006 and March 2012 have noted that the Veteran has right foot calcaneal spurs and heel arthralgia, the Veteran's service treatment records reveal that such a disability was not noted in service.  The post service medical records do not show or contain any evidence suggesting a relationship between a right calcaneal spur and the Veteran's service or service-connected diabetes mellitus.  No healthcare professional has provided an opinion suggesting that the Veteran's right foot disability is related to his active service or to his diabetes mellitus, and the March 2012 specifically noted that the Veteran's right foot disability was not related to his service-connected diabetes.

As for continuity of symptomatology since service, the Board notes that no right foot disability was noted at service discharge or on any of the many Army National Guard medical examinations conducted following active duty.

To the extent that the Veteran argues that the stresses and strains of active service caused his right foot disability, or that such is related to diabetes mellitus, the Board finds his statements are not competent evidence.  The Veteran has not claimed or shown that he has had the requisite medical training to provide opinions concerning the etiology of disabilities of the feet.  His opinion in this regard is not competent evidence and is not favorable to his claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the preponderance of evidence is unfavorable to the claim, the Board must deny the issue of entitlement to service connection for right foot disability.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Tinnitus

In a January 2013 statement the Veteran indicated that he has had ringing in his ears since his service in Vietnam.  Tinnitus was noted on VA audiological examinations dated in May 2002 and March 2006.  

The Veteran is competent to report having sustained acoustic trauma during his period of service, and as such is consistent with the circumstances of his service, such assertions are deemed to be credible.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, the Veteran is considered competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board therefore finds that the Veteran's competent and credible lay statements are sufficient to establish continuity of symptomatology.

Based on the foregoing, and resolving any doubt in the Veteran's favor, service connection for the Veteran's tinnitus is therefore warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for left foot callosities is denied.

Service connection for right foot disability is denied.

Service connection a chronic disability manifested by fecal incontinence is denied.

Service connection for tinnitus is granted.


REMAND

As noted, the issues of service connection for a variously diagnosed right hand injury, headaches, low back disability, hiatal hernia with GERD, tinea pedis, and a right knee disorder were previously adjudicated and characterized as requiring new and material evidence to reopen.  Due to the fact that the issues have been restyled as no longer needing new and material evidence to reopen, and due to the evidence added to the record since their original denials, the AOJ should adjudicate these claims prior to consideration by the Board.

As for the issues of service connection for peripheral neuropathy of the right and left lower extremity, including as due to service-connected diabetes, the Board finds that there is not sufficient competent medical evidence to decide those claims.  In particular, it is unclear to the Board whether such a disability has been diagnosed.  As such, the Board finds that affording the Veteran an examination for the lower extremity issues is appropriate in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since February 25, 2013, and associate them with the record.

2.  The Veteran should be scheduled for the appropriate VA examination regarding the claimed peripheral neuropathy of the right and left lower extremity.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should state whether the Veteran has peripheral neuropathy of the right or left lower extremity.  If it is determined that left or right lower extremity peripheral neuropathy is currently present, the examiner should state whether such is proximately due to service-connected diabetes or is aggravated (made worse) by service-connected diabetes.  

A rationale for all requested opinions shall be provided.

3.  The AOJ should then, based on all the evidence of record, adjudicate the issues of service connection for right hand injury, headaches, low back disability, hiatal hernia with GERD, tinea pedis, right knee disorder, and right and left lower extremity peripheral neuropathy.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and his representative (if any) should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


